DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 4 is indefinite regarding the inlet; it is not clear if same is related to the “beverage supply system connected to said saturation tank” (claim 1) or same is unrelated to the beverage supply system and a feed inlet of beverage from a separate source.           Claim 6 is indefinite in that it is not clear if the first outlet is related to the “beverage supply system” of claim 1..             Claim 8 is indefinite in that the pump lacks nexus with respect to any of the other elements of the apparatus.                                            Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,252,226 (Milligan).           Milligan discloses a system for controlling a concentration of a gas (e.g. carbon dioxide; col. 2, line 40) dissolved in a liquid (and capable of achieving same with a beverage) comprising a pressure vessel 100 (saturation tank), wherein said pressure vessel (saturation tank 100) is capable of containing a beverage supersaturated with said gas; container vessel 201(col. 6, line 66; i.e. brite tank), wherein said pressure vessel (saturation tank) is configured to have a higher pressure than said container vessel (e.g. col. 6, lines 40-55; i.e. brite tank); a beverage supply system connected to said pressure vessel (saturation tank) and container vessel (between 121 and 122 in Fig. 1; between 100 and 201 in Fig. 5; i.e. brite tank), wherein said beverage supply system is configured to pass said beverage from said pressure vessel (saturation tank) to said container vessel (brite tank) and from said container vessel (brite tank; initially at least) to said pressure vessel (saturation tank); a source of said gas in communication with said container vessel (i.e. saturation tank; see 111) and a control system (e.g. col. 3, lines 54-64; programmable logic controller; the control system having been programmable due to same employing software); and a pump (e.g. Fig. 6; used to pass liquid from the container vessel (brite tank) to the pressure vessel (saturation tank).          Regarding claim 12, the system employed by Milligan would be capable of carbonating multiple beverages including beer.
                                  Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,252,226 (Milligan).          Regarding claim 2, though Milligan discloses providing liquid to the pressure vessel (saturation tank) from said container vessel (brite tank) if the pressure is high enough or wherein same requires an increase in pressure using a pump (e.g. col. 7, first full paragraph), same is silent regarding how the pressure is known.  Pressure sensors are notoriously well-known, and it would have been obvious to one having ordinary skill in the art before the effective filing date to have included same for convenience of an art recognized means for determining the pressure.          Regarding claim 10, though Milligan does not articulate the use of nitrogen, same is also not excluded (see line 40: “e.g. air, oxygen, ozone, and carbon dioxide”).  It is well-known to use nitrogen in liquids to prevent bacterial growth or oxidation by displacing oxygen.  It would have been further obvious to have incorporated nitrogen as the gas used for such reason.          Regarding claim 11, Milligan discloses delivering the gas to the pressure vessel (saturation tank) using a gas inlet device.  It is notoriously well-known to deliver gases to liquid using various alternatives including bubblers, spargers, and nozzles.  It would have been further obvious to have employed anyone of same including nozzles as a matter of preference of a readily available/used gas inlet device.                                            Allowable Subject Matter
7.        Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.        Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.        The following is a statement of reasons for the indication of allowable subject matter:             Though the prior art discloses systems configured to dissolve gas in a beverage, the prior art of record is silent and provide no motivation for providing same using a saturation tank configured to hold a beverage supersaturated with gas and wherein said beverage is pass ed from said saturation tank to said brite tank cue to the control of a valve using a pressure sensor in communication with said brite tank and wherein gas is delivered to the head space of the saturation tank for the purpose of dissolving same into the beverage from the headspace (contrary to the approach in Milligan); .





Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
August 11, 2022